108 F.3d 1371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wallace Spencer DAVIS, Plaintiff-Appellant,v.MEMBERS, VIRGINIA DEPARTMENT OF CORRECTIONS;  Ron Angelone;Gene Johnson, Department Direc tor, Virginia Department ofCorrections;  Deputy Director, Security, Virginia Departmentof Corrections;  Deputy Director, Treatment, VirginiaDepartment of Corrections, Defendants-Appellees.
No. 96-6796.
United States Court of Appeals, Fourth Circuit.
Submitted March 13, 1997.Decided March 18, 1997.

Wallace Spencer Davis, Appellant Pro Se.
Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before HALL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his previous notice of appeal as moot, denying his motion for relief from the court's order denying his motions for default, and granting his motion to resume active consideration of his case.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED